Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant's submission filed on 7/15/22 (hereinafter “Response”) has been entered. Examiner notes that claims 1, 8, 12, 15, and 19 have been amended and claim 21 is new. Claims 1, 3, 4, 6-8, 10-15, and 17-21 remain pending in the application.

Claim Objections
The claim objections raised in the non-final office action (hereinafter “Office Action”) are withdrawn based on the amendments to the claims.

Claim Rejections - 35 USC § 112
Based on the amendments to the claims included in the Response the 112(b) rejection of claims 12 and 19 are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1, 3, 4, 6-8, 10-15, and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1, 3, 4, 6, 7, and 21 are drawn to a method for determining an unreliability of a patient’s clinical risk score, which is within the four statutory categories (i.e., a process). Claims 8 and 10 - 14 are drawn to a system for determining an unreliability of a patient’s clinical risk score, which is within the four statutory categories (i.e., machine). Claims 15 and 17 - 20 are drawn to a computer readable storage medium comprising instructions which when executed by a processor cause a machine to implement a method for determining an unreliability of a patient’s clinical risk score, which is within the four statutory categories (i.e., a manufacture). Examiner notes that claims 15 and 17 – 20 are interpreted as not claiming transitory signals per se. See [0087] of Applicant’s originally filed specification.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 8 includes limitations that recite at least one abstract idea.  Specifically, independent claim 8 recites: 
8. A system comprising:
a memory having computer readable instructions; and 
one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising:
using a neural network as a trained risk model for P201905900US01identifying a respective estimated clinical risk score for each of a first group of patients having an adverse outcome within a specified time to a treatment and a second group of the patients having not experienced the adverse outcome within the specified time to the treatment, the respective estimated clinical risk score for the first group of the patients and the second group of the patients having been determined by a trained risk model using a set of inputs as original data, there being an imbalance in a number of the patients in the first group and the second group;
generating synthetic first group data using a generative model to alleviate the imbalance, the synthetic first group data generated by the generative model is based at least in part on the first group of the patients having the adverse outcome within the specified time to the treatment, the generative model having been trained using the first group of the patients, wherein the generative model comprising machine learning algorithms, wherein the synthetic first group data augments the number of the patients in the first group;
generating an alternative probability estimate using the set of inputs used to determine each respective estimated clinical risk score, wherein the alternative probability estimate is based at least in part on the original data from electronic medical records of the patients of the first group and the second group in combination with the synthetic first group data generated by the generative model; 
determining an unreliability of a patient's clinical risk score based on a difference between the alternative probability estimate and the determined respective estimated clinical risk score; and
responsive to a determination of unreliability associated with the patient, alerting a clinician via a user interface of the unreliability associated with the patient in order to result in a modification in medication for the patient, the alerting causing an avoidance of an invasive procedure and its associated risk for the patient.

The Examiner submits that the foregoing underlined limitations constitute: “a mental process”  and/or “a mathematical concept” because identifying a clinical risk score for each of a first group and a second group of patients where there is a class imbalance between the first and second group, generating synthetic first group data using a generative model to alleviate the class imbalance by augmenting the first group, generating an alternative probability estimate using the same inputs used to determine each respective estimated clinical risk score, where the alternative probability estimate is based at least in part on original data of the patients of the first group and the second group in combination with the synthetic first group data, and determining an unreliability of a patient’s clinical risk score based on a difference between the alternative probability estimate and the determined respective estimated clinical risk score is an observation/evaluation/judgment/analysis that can be performed in the human mind and/or represents mathematical relationships, mathematical formulas/equations, and/or mathematical calculations, but for the recitation of generic computer components (i.e. a memory and a processor).  Any limitations not identified above as part of the mental process/mathematical concept are deemed “additional elements” and will be discussed in further detail below.
The generic recitation of the learning models (e.g., using a neural network as a trained risk model and the generative model comprising machine learning algorithms of claims 1, 8, and 15) being “machine” learning models does not take the claim out of the above abstract idea category because such recitation merely amounts to, at such high level of generality, generally linking use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)) and using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Accordingly, claim 8 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 1 is identical as the abstract idea for Claim 8, because the only difference between Claims 1 and 8 is that Claim 1 recites a method for determining an unreliability of a patient’s risk score that is additionally based at least in part on a feature of the patient, which only further limits the abstract idea, whereas Claim 8 recites a system with a processor and memory for executing the method, which as discussed below are deemed to merely be “additional elements”. Furthermore, the abstract idea for Claim 8 is identical as the abstract idea for Claim 15, because the only difference between Claims 8 and 15 is that Claim 8 recites a system, whereas Claim 15 recites a computer program product. 
Dependent claims 3, 4, 6, 7, 10-14, and 17-21 include other limitations for example claims 3, 10, and 17 recite further details how the alternative probability estimate is based on data from the first group, the second group, and on a set of synthetic 1st group or 2nd group data generated using a generative model, claims 4, 11, and 18 recite further details as there being a class imbalance that skews in favor of the 2nd group, claims 12, and 19 recite further details regarding the 1st and 2nd groups, i.e., positive vs negative outcomes within a specified time to a given treatment, claims 6, 13, and 20 recite further details as to the member of each of the 1st and 2nd group sharing at least one feature, claims 7 and 14 recite further details displaying the unreliability of the clinical risk score by modifying the user interface from an original format to provide a visual alert of the unreliability of the clinical risk score, claim 21 recites further details causing an electronic communication to be sent to a medical professional responsive to the determination of unreliability; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1, 8, and 15.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1, 3, 4, 6-8, 10-15, and 17-21 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
8. A system comprising:
a memory having computer readable instructions (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); and 
one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) comprising:
using a neural network as a trained risk model for P201905900US01identifying a respective estimated clinical risk score for each of a first group of patients having an adverse outcome within a specified time to a treatment and a second group of the patients having not experienced the adverse outcome within the specified time to the treatment, the respective estimated clinical risk score for the first group of the patients and the second group of the patients having been determined by a trained risk model using a set of inputs as original data, there being an imbalance in a number of the patients in the first group and the second group (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (generally linking use to field of use - see MPEP 2106.05(h));
generating synthetic first group data using a generative model to alleviate the imbalance, the synthetic first group data generated by the generative model is based at least in part on the first group of the patients having the adverse outcome within the specified time to the treatment, the generative model having been trained using the first group of the patients, wherein the generative model comprising machine learning algorithms, wherein the synthetic first group data augments the number of the patients in the first group (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (generally linking use to field of use - see MPEP 2106.05(h));
generating an alternative probability estimate using a same set of inputs used to determine each respective estimated clinical risk score, wherein the alternative probability estimate is based at least in part on the original data from electronic medical records of the patients of the first group and the second group in combination with the synthetic first group data generated by the generative model (generally linking use to field of use - see MPEP 2106.05(h)); and 
determining an unreliability of a patient's clinical risk score based on a difference between the alternative probability estimate and the determined respective estimated clinical risk score; and 
responsive to a determination of unreliability associated with the patient, alerting a clinician via a user interface of the unreliability associated with the patient in order to result in a modification in medication for the patient, the alerting causing an avoidance of an invasive procedure and its associated risk for the patient (insignificant extra-solution activity - see MPEP 2106.05(g) – MPEP 2106.05(g)(3) & In re Brown, 645 Fed. App'x 1014).

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of identifying a clinical risk score for each of a first group and a second group of patients where there is a class imbalance between the first and second group, generating synthetic first group data using a generative model to alleviate the class imbalance by augmenting the first group, generating an alternative probability estimate using the same inputs used to determine each respective estimated clinical risk score, where the alternative probability estimate is based at least in part on original data of the patients of the first group and the second group in combination with the synthetic first group data, and determining an unreliability of a patient’s clinical risk score based on a difference between the alternative probability estimate and the determined respective estimated clinical risk score by utilizing a general purpose memory and processor;
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0019]- [0021], [0070]-[0093] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer (including the claimed memory and processor) and nothing beyond that; 
Adding insignificant extra-solution activity to the judicial exception such as insignificant application, e.g., the alerting a clinician via a user interface enabling the clinician to take action on the alert is similar to cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) or printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55– see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “generating an alternative probability estimate ... based at least in part on the original data from electronic medical records of the patients”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h).

Accordingly, representative claim 8 and analogous independent claims 1 and 15 as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The dependent claims 3, 4, 6, 7, 10-14, and 17-21 merely further define the abstract idea or fail to integrate the abstract idea into a practical application and are, therefore, directed to an abstract idea for similar reasons as given above:
Claims 3, 10, and 17 recite further details how the alternative probability estimate is based on data from the first group, the second group, and on a set of synthetic 1st group or 2nd group data generated using a generative model (merely further limiting the abstract idea). 
Claims 4, 11, and 18 recite further details as there being a class imbalance that skews in favor of the 2nd group (merely further limiting the abstract idea). 
Claims 12, and 19 recite further details regarding the 1st and 2nd groups, i.e., positive vs negative outcomes within a specified time to a given treatment (merely further limiting the abstract idea). 
Claims 6, 13, and 20 recite further details as to the member of each of the 1st and 2nd group sharing at least one feature (merely further limiting the abstract idea). 
Claims 7 and 14 recite further details displaying the unreliability of the clinical risk score by modifying the user interface from an original format to provide a visual alert of the unreliability of the clinical risk score (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) (general linking use to field of use - see MPEP 2106.05(h)). 
claim 21 recites further details causing an electronic communication to be sent to a medical professional responsive to the determination of unreliability (insignificant extra-solution activity - see MPEP 2106.05(g)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 8 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0019]-[0021], [0070]-[0093] of Applicant’s originally filed specification) – e.g., Applicant’s specification [0070] discloses “It is understood that the present disclosure is capable of being implemented in conjunction with any other type of computing environment now known or later developed”, e.g., [0021] discloses that “computing device 108, includes any computing device available to a clinician, such as a tablet, laptop, PC or the like", which discloses that the additional elements identified above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry;  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of identifying a clinical risk score for each of a first group and a second group of patients where there is a class imbalance between the first and second group, generating synthetic first group data using a generative model to alleviate the class imbalance by augmenting the first group, generating an alternative probability estimate using the same inputs used to determine each respective estimated clinical risk score, where the alternative probability estimate is based at least in part on original data of the patients of the first group and the second group in combination with the synthetic first group data, and determining an unreliability of a patient’s clinical risk score based on a difference between the alternative probability estimate and the determined respective estimated clinical risk score by utilizing a general purpose processor and memory;
Adding insignificant extra-solution activity to the judicial exception such as insignificant application, e.g., the alerting a clinician via a user interface enabling the clinician to take action on the alert is similar to cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) or printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55– see MPEP 2106.05(g);
MPEP 2106.05(d)(II) and Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 recognize that receiving and transmitting, i.e., outputting, information over a network is well understood, routine, and conventional activities.  
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “generating an alternative probability estimate ... based at least in part on the original data from electronic medical records of the patients”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h);
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer by utilizing a general purpose processor and memory.
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective function merely provide conventional computer implementation. 
Therefore claims 1, 3, 4, 6-8, 10-15, and 17-21 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Response to Arguments
Applicant's arguments directed toward the 101 rejection of the claims filed in the Response have been fully considered but they are not persuasive. See Response pp. 10-13. 
Applicant states on pp. 11-12 of the Response:
The alleged judicial exception is integrated into the practical application of "responsive to a determination of unreliability associated with the patient, alerting a clinician via a user interface of the unreliability associated with the patient in order to result in a modification in medication for the patient, the alerting causing an avoidance of an invasive procedure and its associated risk for the patient" recited in claim 1. Although the majority of previous patients may have positive outcomes to a treatment, a clinician needs to know if treatment of his/her patient will be helpful or harmful. Once a determination is made that the reliability of treatment for a patient (e.g., using "patient's clinical risk score") will be harmful in claim 1, for example, "determining an unreliability of a patient's clinical risk score based at least in part on a feature of the patient and on a difference between the alternative probability estimate and the determined respective estimated clinical risk score," the clinician is alerted of the problem, and there can be a modification is medication for the patient.
As understood, it is always better to be alerted early that there may be a problem for a patient than latter. Accordingly, the alleged judicial exception is integrated into a practical application of the exception, and thus claim 1 is not directed to the judicial exception. Also, use of mathematical concepts in a claim does not doom the claim. Rather, any mathematical concepts are integrated with meaningful limitations beyond generally liking the user of the judicial exception by "alerting a clinician via a user interface of the unreliability associated with the patient."
…
Further, claim 1 provides a solution to relying on health care treatments that could be harmful to the patient. Although an alleged judicial exception is used, the result is "alerting a clinician via a user interface of the unreliability associated with the patient in order to result in a modification in medication for the patient" and further "causing an avoidance of an invasive procedure and its associated risk for the patient." In some cases, the invasive procedure causes harm to the patient. Determining when to modify medication and avoid invasive procedures are more than extra-solution activity, but rather a solution to a health care problem.
…
Additionally, with regarding to new claim 21, the judicial exception is integrated into the practical application of "responsive to the determination of the unreliability associated with the patient, causing an electronic communication to be sent to at least one professional selected from the group consisting of a primary care physician or a pharmacist." In this case, the electronic communication can stop and/or prevent pharmacist from filling a mediation that might cause harm to a patient. Even if the patient fails to talk to his/her doctor, a red flag has been provided to the pharmacist such that the pharmacist will not fill the prescription when the patient arrives for the medication.
Examiner disagrees with the conclusion that the amended claim limitation of alerting a clinician results in incorporation of the abstract idea into a practical application. As stated above, the limitation is not indicative of practical application because it merely amounts to adding insignificant extra solution activity to the judicial exception because it amounts to insignificant application of the abstract idea similar to In re Brown and Ameranth. Examiner notes that only the alert is positively recited as presently amended, the additional language of “patient in order to result in a modification in medication for the patient, the alerting causing an avoidance of an invasive procedure and its associated risk for the patient” is interpreted as being mere intended use and/or intended result of alerting the clinician. Furthermore, any alleged improvement recited in this limitation is not a technological solution to a technical problem. Even if one were to consider the alleged improvement to be a technological improvement, it is unclear how merely alerting a clinician would achieve the alleged improvement, as alerting a clinician via a user interface alone does not cause a clinician to implement a modified patient procedure/medication. 
Regarding Applicant’s arguments on pp. 12-13 of the Response that using a neural network to identify a risk score for a first group of patients and a second group of patients and the generative model comprises machine learning algorithms amounts to significantly more under step 2B of the 101 analysis because these elements cannot be performed in the human mind is not persuasive. As discussed above, these elements are identified as being mere additional elements that merely amount to adding the words apply/using the computer as a tool to implement the abstract idea and/or merely generally link the use of the judicial exception to a particular technological environment.
On p. 13 of the Response Applicant states “the technical problem with machine learning models and support for improving reliability of the same can be found at least in paragraphs [0015] and [0018] of the originally filed specification.” Examiner disagrees. As discussed above, any improvement in the presently amended claims is interpreted as being an improvement of the abstract idea of determining the reliability of a risk score and not an improvement to a machine learning model. Applicant has provided no reasoning as to how or why a generative model improves a trained risk model. Instead, Applicant has pointed out that by using a generative model, retraining of the risk model does not need to be performed. See Applicant’s originally filed Specification [0018]. While [0015] discusses retraining of complex models as being “computationally expensive” there is no statement that using a generative model is less computationally expensive. [0018] only says that “one or more embodiments of the present invention address one or more of the above-described shortcomings”. Therefore it is unclear if using a generative model makes the process less computationally expensive or not. Furthermore, even if one were to consider there to be an improvement to a machine learning model in the Specification, there is no nexus between that improvement and the presently amended claims because use of a neural network and a generative model comprising machine learning algorithms is recited at such a high level of generality. Thus, the claims would not be considered to recite significantly more. 
Further, Applicant points to [0015] as presenting problems with current models and points to [0018] in support of the present invention providing an improvement. See Response p. 10. However, the problems presented with current model-independent approaches in [0015] are related to user access to data prohibiting retraining of models and cost associated with retraining of models. These issues are not technical issues with technical solutions because providing broader access to data or lowering cost of retraining would not be technical solutions, instead they would be an improvement to business practices and/or to commerce. [0018] states that the present invention “is model- independent, does not require retraining or access to the precise training dataset used to develop the original clinical risk model, and uses generative models to alleviate class imbalance”, however, as previously discussed, retraining and access to data are not technical solutions to technical problems and instead are improvements to business practices and/or to commerce. 
For at least the above reasons, Applicant’s arguments directed toward 101 are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686